Citation Nr: 0005872	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  94-22 651	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	AMVETS



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1990 to November 1992.

2.  On February 9, 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that the veteran died on December [redacted], 
1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision by the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (M&ROC) in Wichita, Kansas, which denied the veteran's 
claim for service connection for hypertension.  The veteran 
filed a timely appeal to this adverse determination.  The 
veteran's claims file was subsequently transferred to the 
Lincoln, Nebraska RO.

When this matter was previously before the Board in December 
1996 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.




		
      WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 



